PARDEE, Circuit Judge.
James D. Shiver, the plaintiff in error, prosecutes this writ of error to review a sentence and judgment rendered against him in the United States district court for the Southern district of Alabama upon the hearing and trial of a criminal information charging him with unlawfully cutting and removing timber from the public lands of the United States, and wherein the said Shiver was sentenced to pay a fine of §2-10 and the costs of prosecution, and be imprisoned for the period of three months, and stand committed until the payment of such fine; the said imprisonment to commence at the expiration of the period of imprisonment imposed under conviction in a certain ease, No. 1,186 of the same term of the court.
There are some nine assignments of error, but the material questions in the case were certified to the honorable supreme court of the United States for instruction as to their proper decision. The answers of the supreme court (Shiver v. U. S., 159 U. S. 491, 16 Sup. Ct. 54) are adverse to the plaintiff in error. The other questions raised by the assignments do not merit consideration. It follows that the judgment appealed from is affirmed.